
	

113 S694 IS: Apple Red Tape Elimination Act of 2013
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 694
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To remove the authority of the Agricultural Marketing
		  Service to inspect apples.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Apple Red Tape Elimination Act of
			 2013.
		2.Removal of AMS
			 inspection authority over applesNotwithstanding any other provision of law,
			 the Secretary of Agriculture, acting through the Agricultural Marketing
			 Service, shall have no authority to inspect apples prior to export.
		
